Citation Nr: 1014164	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-31 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.	Service connection for pneumonia.  

2.	Service connection for gastroesophageal reflux disease 
(claimed as gastric and stomach acid control).

3.	Service connection for dental poisoning.

4.	Service connection for neck vertebra condition.

5.	Service connection for deviated septum with ptotic nasal 
tip and bilateral inferior turbinate hypertrophy, left nasal 
sebaceous cyst, and right epiglottic cyst, status post 
septoplasty and cyst excision (claimed as nose cyst with 
surgery).  

6.	Service connection for chronic skin problems on arms, 
face, and neck. 

7.	Service connection for diverticulitis, status post 
colostomy following a Hartmann's resection of the colon for 
perforated diverticulitis (claimed as colon surgery and 
intestinal problems).  

8.	Service connection for chronic obstructive pulmonary 
disease (claimed as glass particles in lungs). 

9.	Service connection for tinnitus. 

10.	Entitlement to a total 
disability rating for individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from April 1963 to April 1967.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2008 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  



FINDING OF FACT

On March 31, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal is requested.    


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, in a statement received on March 31, 2010, the Veteran 
withdrew all the issues on appeal.  Specifically, he stated 
that "all my issues have been handled and I do not require 
any kind of appeal."  He added that his hearing before the 
undersigned in August 2009 "handled all of my concerns and 
their [sic] is no further need for any kind of action."  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.





	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


